Citation Nr: 0730783	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-02 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1942 to May 1947.  
He died in June 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Oakland, California, that denied entitlement to 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant should further action be required.


REMAND

A review of the evidence of record reveals that in September 
2004, the Board issued a decision that denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2006 the 
Court vacated the September 2004 Board decision and remanded 
the case to the Board for further consideration.  It was 
indicated in the Court order that a December 2003 VA medical 
opinion revealed that the physician who provided the opinion 
stated that he reviewed the records that were available, but 
was unable to find any entries dated after March 2, 2001.  
However, an opinion from the veteran's treating physician to 
the effect that asbestos "could have been a contributing 
factor to his death" was dated in September 2002.  
Accordingly, the Court indicated it could only conclude that 
the opinion was not reviewed by the VA physician when he 
rendered his opinion.  Additionally, the Court stated that 
because the veteran's asbestosis affected his lungs, the VA 
physician should also have considered whether there were 
"resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death" as required by 38 C.F.R. 
§ 3.312 (c) (3) (2007).  It was essentially stated that the 
VA medical opinion in December 2003 was inadequate because 
the physician provided no authority or support for his 
conclusory statements and failed to consider the treating 
physician's September 2002 opinion.  

In light of the foregoing, the Board is of the opinion that 
further review would be probative and the case is REMANDED 
for the following:  

1.  The appellant must be provided with 
notice and assistance that complies with 
the requirements of 38 C.F.R. § 3.159 
(b), Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and Hupp v. Nicholson, No. 
03-1668 (U.S. Vet. App. July 18, 2007).  
(The Board notes that with regard to the 
Hupp case, where the veteran was service 
connected during his lifetime, the Court 
found that 5103 (a) notice must include 
(1)  a statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
death benefits claim based on a service-
connected disorder; and (3) an 
explanation of the evidence and 
information required to substantiate a 
death benefits claim based on a condition 
not yet service connected.  

2.  VA is to obtain a medical opinion as 
to whether the veteran's death was in any 
way related to his claimed exposure to 
asbestos during service.  The claims file 
must be made available to the medical 
professional and the individual should 
indicate that the claims file was 
reviewed in its entirety.  An opinion 
should be offered, with complete 
rationale, as to whether it is less 
likely, as likely, or more likely than 
not, that the claimed exposure to 
asbestos caused, contributed to, or in 
any way accelerated the veteran's death.  
The health care professional reviewing 
the file should make specific reference 
to the September 2002 statement from the 
veteran's treating physician that 
asbestos "could have been a contributing 
factor to his death" as well as to the 
December 2003 VA medical opinion that 
although asbestos could be related to a 
number of intrapulmonary and 
extrapulmonary neoplasms, there was no 
etiological relationship between asbestos 
exposure and malignant melanoma.  That 
examiner indicated he could not conclude 
that the veteran's melanoma was related 
to his military service and that exposure 
to asbestos during service contributed to 
the veteran's death.  The health care 
professional reviewing the file should 
review these records and the rest of the 
file and opine as to whether it is "more 
likely than not" (more than a 50 percent 
probability), or "less likely than 
not,"(less than a 50 percent 
probability), that the veteran's death is 
associated with his active service, 
particularly his exposure to asbestos in 
service.

3. When the above has been completed to 
the extent possible, VA should 
readjudicate the issue on appeal based on 
a review of all pertinent evidence.  If 
the benefit sought is not granted to the 
appellant's satisfaction, VA should issue 
a supplemental statement of the case and 
afford her and her representative an 
opportunity for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



